        Case 2:20-cv-00966-NR Document 40 Filed 07/10/20 Page 1 of 3




            IN THE UNITED STATES DISTRICT COURT FOR
             THE WESTERN DISTRICT OF PENNSYLVANIA

                                              :
DONALD J. TRUMP FOR                           :
PRESIDENT, INC., et al.,                      :
                                              :       NO. 2:20-cv-00966-NR
                         Plaintiffs,          :
                                              :
            v.                                :
                                              :
KATHY BOOCKVAR, et al.,                       :
                                              :
                         Defendants.          :
                                              :

                          ENTRY OF APPEARANCE

TO THE CLERK:

      Kindly enter my appearance in this case as counsel for the following

Defendants: the Bucks County Board of Elections, the Montgomery County Board

of Elections, and the Chester County Board of Elections.


Dated: July 10, 2020                        HANGLEY ARONCHICK SEGAL
                                            PUDLIN & SCHILLER

                                            By:   /s/ Mark A. Aronchick
                                                  Mark A. Aronchick
                                                  (Pa. I.D. No. 20261)
                                            One Logan Square, 27th Floor
                                            Philadelphia, PA 19103
                                            Telephone: (215) 568-6200
                                            Email: maronchick@hangley.com

                                             Attorney for Bucks County Board of
Case 2:20-cv-00966-NR Document 40 Filed 07/10/20 Page 2 of 3




                                  Elections, Montgomery County
                                  Board of Elections and Chester
                                  County Board of Elections




                            -2-
        Case 2:20-cv-00966-NR Document 40 Filed 07/10/20 Page 3 of 3




                         CERTIFICATE OF SERVICE

      I, Mark A. Aronchick, certify that on the 10th day of July, 2020, a copy of

the foregoing Entry of Appearance was served by ECF filing on all counsel.


                                             /s/ Mark A. Aronchick
                                             Mark A. Aronchick
